Citation Nr: 0710330	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-32 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder.

2.  Entitlement to service connection for post-operative 
residuals of a left testicular orchiectomy.

3.  Entitlement to service connection for a scar.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for an abdominal disorder; post-operative 
residuals of a left testicular orchiectomy; and a scar.

The veteran testified at a local RO hearing in October 2005; 
and before the undersigned Veterans Law Judge in January 
2007.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  At a pre-hearing conference in January 2007, and prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
the appeal for service connection for an abdominal disorder 
was requested.

2.  A July 1967 pre-induction physical examination noted a 
prior history of an undescended left testicle, with 
orchiopexy in 1958; and symptomatic left testicle since then.

3.  The veteran underwent an ameliorative left testicular 
orchiectomy in service, for a symptomatic undescended left 
testicle.

4.  There is no competent medical evidence of post-operative 
residuals from a left testicular orchiectomy during military 
service.

5.  A post-operative scar is a usual effect of a left 
testicular orchiectomy surgical procedure, performed for 
ameliorative purposes during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Service connection for post-operative residuals of a left 
testicular orchiectomy is not warranted.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  Service connection for a scar, claimed as a result of a 
left testicular orchiectomy, is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
2004.  In correspondence dated in April 2005, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Factual Background

The veteran's July 1967 service enlistment examination 
reflects his prior history of an undescended testicle, with 
surgery to descend.  The examination record also contains the 
veteran's handwritten note that generally states he was born 
with an undescended testicle; had an operation at about 11 or 
12 years of age; and had since continued to have trouble with 
it at times.  The veteran also provided a history of having a 
ruptured hernia.  The veteran's medical history was not 
considered disqualifying and he was admitted to service.  

Included in the service medical records are copies of 
clinical records from a private hospital.  These records 
reflect hospitalization for left hip pain and tenderness in 
August 1954, at six years of age.  The records also show 
hospital admission in December 1958, at 10 years of age, for 
an undescended testicle and accompanying left inguinal 
hernia.  Upon observation, his left testicle was found in the 
inguinal canal.  A left herniorrhaphy and orchiopexy were 
performed.  

Service records reflecting outpatient urological treatment 
shows that in April 1968, less than two weeks into active 
duty, the veteran began to complain of severe pain in his 
left testis.  The clinical notes indicated that the veteran's 
undescended left testicle, which had been operated upon in 
1958, had retracted, and was the cause of the pain.  
Urological clinical records reflect observations of a tender 
atrophic left testis, with erythema and a diagnosis of 
epididymitis.  

Thereafter, the veteran was hospitalized.  Upon admission, an 
atrophic tender left testis was observed high up in the left 
scrotum.  The prior history of an undescended left testis and 
orchiopexy at age 10 was noted on the record.  He was placed 
on conservative therapy for 10 days, but the testis remained 
painful and uncomfortable.  After not responding well to 
conservative treatment, a left orchiectomy was performed.  
The veteran did well post-operatively, and was discharged to 
convalescence leave.  Upon follow-up a week later, the wound 
was well-healed, and he was discharged to light duty.  The 
final diagnosis was atrophied left testis; treated, healed; 
not in the line of duty and existing prior to enlistment 
(EPTE).   

Records dated in May 1968 show continued complaints of severe 
pain, left testicle.  The veteran was diagnosed with post-
surgical orchiectomy pain and placed on temporary profile 
with no strenuous physical activity.  However, upon 
examination he was not observed to be in any acute distress.  
At a June 1968 post-surgical follow-up examination, the left 
orchiectomy wound was well-healed; and the veteran was said 
to be doing well.  It was noted, however that exercising and 
intercourse caused some pain, as did exertion and position.  
Altogether, the veteran was placed on a temporary profile due 
to post-surgical orchiectomy pain for some three months, 
ending in August 1968.  On the May 1970 Report of Medical 
History, taken at the time of the separation physical 
examination, it was reported that there were no sequelae 
following the in-service removal of left testicle 
(epididymitis).  

Post-service private medical records are negative for 
continued medical treatment or subjective complaints of 
residuals of the left orchiectomy.

At his Regional Office hearing in October 2005 the veteran 
acknowledged that he was diagnosed with an undescended left 
testis at age 6 and age 10.  He also testified that in April 
1968 when he was first seen for complaints of testicular 
pain, that his testicle was not undescended.  He indicated 
that it had been descended since his childhood surgery and as 
a result of his service, it ascended.  The veteran also 
testified that he was harassed for making the complaint about 
his testicular pain, but did not suggest it was an 
etiological reason for his testicular disorder.

At his Board hearing in January 2007, the veteran testified 
that following his childhood orchopexy and herniorrhaphy 
procedures he did not have any problems with his left testis.  
He stated the problems began only after the rigors of basic 
training.  The veteran testified that following the 
orchiectomy in service he continued to have pain all 
throughout service, but did not report it.  He further stated 
that following separation from service, he did not seek 
medical treatment specifically for any continued post-
operative residuals, or make any complaint of pain in the 
left testicular region when he underwent routine physicals.

The veteran also testified that he has a six inch scar on his 
lower body, extending from his pelvis to his scrotum- which 
is the result of a left testicular orchiectomy in service.  
He stated that anything which created pressure on the scar, 
such as tight clothing or underwear, caused problems.  He 
also testified that it was difficult to cut his toenails, or 
put on his socks or pants without experiencing a "severe 
ripping pain."  


Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected, unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2006).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).




Left testicular orchiectomy

The veteran contends he is entitled to service connection for 
a left testicular disorder which was aggravated during basic 
training, requiring a left testicle orchiectomy during 
service, and chronic post-operative residuals .

The Board has considered the veteran's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  As a preliminary matter, the Board finds that a 
presumption of soundness does not apply in this case.  The 
veteran's pre-induction examination noted a prior history of 
undescended left testicle with orchopexy; and the veteran 
reported that he had been born with the undescended left 
testicular and continued to have trouble with it after the 
orchopexy procedure at age 11.  Thus, the veteran's 
genitourinary system was not sound at time of enlistment.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2006).  Having 
found clear and unmistakable evidence of a pre-existing 
disability, the next inquiry is whether there is clear and 
unmistakable evidence that the left testicle disorder was not 
aggravated during service.  

The record is clear that the veteran's preexisting left 
testicular disorder became symptomatic only two weeks into 
basic training, resulting in a routine left orchiectomy to 
resect the atrophied left testicle which was the cause of his 
pain.  The veteran testified that he completed his two-year 
tour of duty in the Army following the orchiectomy, although 
his left testicular area continued to be painful and 
extremely sensitive.  He stated however, that he did not 
report these post-surgical symptoms because he believed it to 
be a normal occurrence following surgery.

The record confirms that the veteran complained of pain and 
tenderness in the months immediately following the April 1968 
procedure and was placed on a limited profile until August 
1968.  However, the Board observes that the veteran had an 
uneventful surgery and normal post-operative recovery.  
Although the veteran continued to complain of some pain and 
discomfort following surgery, contemporaneous examinations at 
the time failed to result in the identification of any 
objective abnormality or pathology to support the veteran's 
subjective complaints of pain and discomfort.  Records 
reflect that he was only diagnosed with post-surgical 
orchiectomy pain.  There was no medical separation on any 
basis, and the veteran was able to complete his ordinary 
enlistment of two years.  In addition, it is clearly noted on 
the May 1970 separation examination that no sequalea 
following the removal of the left testicle.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the veteran's routine left 
testicular orchiectomy during service resulted in any 
permanent increase in symptoms or underlying disability 
beyond the ordinary progress of the disorder and related 
surgical treatment.  The veteran reported having trouble with 
the left testicle prior to service, he complained of pain in 
service prior to the surgery, and he complained of pain in 
the area, following such surgery.  However, the objective 
medical evidence in the service medical records, fails to 
indicate any significant postoperative residuals or 
identifiable pathology which would support a finding of 
service aggravation of the preexisting atrophied left 
testicle.  Rather, the inservice surgery repaired the left 
testicular problem making it possible for the veteran to 
successfully complete military service.  After the normal 
post-operative recovery period, service medical records make 
no reference to left testicular disability.

Moreover, there is a complete absence of any competent 
medical evidence at any time from the veteran's service 
separation up until present which in any way indicates that 
the veteran has any identifiable residuals from the left 
testicular orchiectomy, which could form the basis for an 
award of service connection for the residuals thereof on an 
aggravation theory.  The evidence of a prolonged period 
without medical complaint and medical treatment during and 
after military service, is also probative in determining 
whether the disability was aggravated in service.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Thus service 
connection is not warranted for post-operative residuals of a 
left testicular orchiectomy during military service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Post-operative Orchiectomy Scar

The veteran contends he is entitled to service connection for 
a scar which he alleges to have resulted from a left 
testicular orchiectomy during service.  The Board has 
considered the veteran's contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

The evidence shows that the veteran complained of chronic 
pain and discomfort attributable to an atrophied left 
testicle, within two weeks of basic training.  He underwent 
orchiectomy surgery for the removal of that nonfunctioning 
testicle during service.  As discussed in the preceding 
section, the evidence shows that the veteran's left 
testicular disorder preexisted his entrance into military 
service and was not aggravated by military service.  
Therefore, this surgery is properly viewed, in accordance 
with 38 C.F.R. § 3.306(b)(1), as remedial or ameliorative 
treatment for a disorder which clearly preexisted service.  
In accordance with that regulation, post-operative scars, 
absent or poorly functioning parts or organs will not be 
considered service connected, unless the disease or injury is 
otherwise aggravated by service.

As discussed in the preceding section, the Board has found 
that a preponderance of the evidence is clearly against any 
finding that the veteran's left testicular orchiectomy during 
service resulted in any permanent increase in symptoms or 
underlying disability or was otherwise aggravated by service.  
Therefore, pursuant to 38 C.F.R. § 3.306 (b)(1), service 
connection for a post-operative scar, as a result of the in-
service left testicular orchiectomy, is not warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a scar have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Abdominal Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
at his January 11, 2007, videoconference hearing before the 
undersigned, withdrew the appeal on the issue of service 
connection for an abdominal disorder and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration on this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for an abdominal disorder 
is dismissed.

Service connection for post-operative residuals of a left 
testicular orchiectomy is denied.

Service connection for a scar is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


